Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 16/604407, filed on 10/10/2019. Claims 13-26 are still pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2009/0001333 to Blochle et al in view of DE 195 36 057 to Jaksch (henceforth referred to as Blochle and Jaksch, respectively).
Regarding claims 13-26, Blochle teaches an elevator system (i.e. Title), comprising: 
a drive shaft (i.e. Fig. 1, ref. 3) comprising an outer guide face;
a traction sheave (i.e. Fig. 1, ref. 1) comprising an inner guide face (i.e. Fig. 1, inner face of ref. 1) and a traction face (i.e. Fig. 1, outer face of ref. 1) configured to drive a traction mechanism (i.e. Fig. 1, ref. 2) of the elevator system. 
Wherein the traction mechanism includes a drive belt (i.e. Fig. 1, ref. 2).
Wherein the traction sheave includes a centroid arranged concentrically with respect to a rotational axis (i.e. Fig. 1, upper dotted line indicated at ref. A) thereof.

wherein the connection comprises an axially projecting traction sheave side circumferential stop (i.e. Fig. 6, ref. 351, 352, 353) which is in positively locking engagement with a support shaft side circumferential stop (i.e. implied by Machine translation line 504: “The axial extensions 351, 352, 353 serve to center the wheel  on the shaft”), and 
wherein the ratio W/L of the wall thickness W of the traction sheave and the axial extend L of the traction face is at most 0.5 (Fig. 6, the wall thickness of ref. 304 is less than ½ of its length). 
Wherein the traction sheave comprises more than one traction sheave side circumferential stop (i.e. Fig. 6, ref. 351, 352, 353) and every traction sheave side circumferential stop is arranged with a common centroid on the rotational axis (i.e. Fig. 1, ref. 10). 
Wherein the support shaft side circumferential stop protrudes radially beyond the outer guide face (i.e. Fig. 1, ref. 30 and/or ref. 32 protrudes radially outside outer guide face of ref. 29).

Wherein a second support shaft side circumferential stop is arranged on a connecting piece (i.e. Fig. 1, ref. 32) which is of separate configuration from the support shaft.
Wherein a first support shaft side circumferential stop (i.e. Fig. 1 and 6, ref. 2 and 304 and Machine Translation line 298) is arranged on a radial support shaft projection (i.e. Fig. 1. Ref. 29) of the support shaft.
Wherein the inner guide face has exclusively circular cross sections over its axial length, and/or the outer guide face has exclusively circular cross sections over its axial length (i.e. Fig. 1, ref. 29 has exclusively circular cross section over its axial length).
Wherein one or both of the inner guide face or the outer guide face is of cylindrical or conical configuration (i.e. Fig. 1, ref. 29 has cylindrical configuration). 
Jacksch further teaches this connecting element is a simple and cost effective manner in such a way that relatively high torques can be transmitted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the connecting element as taught in Jacksch in the drive shaft as taught in Blochle for a simple and cost effective way of mass producing the drive shaft and there would have been reasonable expectation of success.
Regarding claims 24 and 26, Blochle in view of Jacksch does not specifically teach any measurements such as spacing is less than 0.3 or 0.5 times the diameter of the outer guide face nor teach the ratio of the traction face diameter and the radial support diameter being at most 40. However, it would have been obvious to one of ordinary skill in the art before the effective . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 13-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654